                 Case 4:20-cv-06304-JST Document 60 Filed 08/13/21 Page 1 of 5




 1                              UNITED STATES DISTRICT COURT FOR THE
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3

 4   ADAM ELGINDY and JULIANNE                                  CASE NO. 4:20-cv-06304-JST
     CHUANROONG, on behalf of themselves, the
 5   general public, and those similarly situated,
                                                                [PROPOSED] ORDER REGARDING
 6
                                    Plaintiffs,                 SECOND DISCOVERY LETTER BRIEF
 7                  v.                                          (DOCKET NO. 50)

 8   AGA SERVICE COMPANY (d/b/a ALLIANZ
     GLOBAL ASSISTANCE), JEFFERSON
 9   INSURANCE COMPANY, and BCS
10   INSURANCE COMPANY,

11                                  Defendants.

12

13          Having reviewed the parties’ joint discovery letter brief (ECF Docket No. 50) and having heard
14   argument on August 10, 2021, the Court has considered and overruled Defendants’ objections including
15   objections based on the privacy of those purchasers who used assistance services and the burden of
16   compiling the information sought by Plaintiffs, and rules as follows:
17          IT IS HEREBY ORDERED THAT:
18          1.      Subject to an appropriate designation under the Protective Order, Defendants will produce
19   the available identities and contact information for [DISPUTED PROVISION] all putative class
20   members for whom Defendants opened assistance cases during the class period, as indicated on the
21   spreadsheets produced by Defendants at DEF_00003306-3311.
22           Plaintiffs propose inclusion of “(a) all persons who purchased the insurance at issue
23                   during the class period, and (b) . . . ”
24           Defendants oppose inclusion of “(a) all persons who purchased the insurance at issue
25                   during the class period, and (b) . . . ”
26

27

28
                                                            1
           [PROPOSED] ORDER REGARDING SECOND DISCOVERY LETTER BRIEF (DOCKET NO. 50)
       Case 4:20-cv-06304-JST Document 60 Filed 08/13/21 Page 2 of 5




 1    Plaintiffs’ Position
 2            The individuals in category (a) (“the Purchasers”) are the putative class
 3    members, and are subject to discovery for the reasons set forth in Plaintiffs’ section of
 4    the joint letter brief (Dkt. No. 50). In the joint letter brief, Defendants proposed
 5    collecting and escrowing the contact information for the Purchasers but objected to
 6    producing such information now based on privacy concerns. Defendants did not raise
 7    any arguments regarding the burden of producing such information in either the letter
 8    or at the hearing. During the hearing, the Court focused the discussion on individuals in
 9    category (b) (“Assistance Cases”)—because that is the group as to which Defendants
10    raised more substantial objections as to both privacy and burden—and found that the
11    combination of the Protective Order and a procedure to authorize communications with
12    putative class members (see paragraph 3 below) resolved Defendants’ privacy concerns
13    with respect to such individuals. It is illogical for Defendants to contend that the Court
14    rejected their greater privacy objections for Assistance Cases but should sustain
15    Defendants’ much weaker privacy argument with respect to the Purchasers.
16            The Court also rejected the arguments Defendants raised with respect to the
17    burden of identifying Assistance Cases. Plaintiffs emphasized during the hearing that
18    Defendants’ burden argument did not apply to Plaintiffs’ request for contact
19    information for the Purchasers (Transcript 10:24–11:15), and Defendants did not
20    specifically dispute that point. Defendants now raise, for the first time, an argument
21    about the burden of identifying the Purchasers—even though Defendants never
22    mentioned such an alleged burden in the parties’ dispute letter and even though any
23    burden in compiling contact information for the Purchasers cannot possibly be “undue”
24    because (1) Defendants themselves must communicate with their insureds and (2) such
25    information will have to be compiled in order to provide notices to the class in this case
26    (as implicitly acknowledged by Defendants’ offer to compile such information and
27    provide it to an administrator if a class is certified).
28
                                                      2
     [PROPOSED] ORDER REGARDING SECOND DISCOVERY LETTER BRIEF (DOCKET NO. 50)
       Case 4:20-cv-06304-JST Document 60 Filed 08/13/21 Page 3 of 5




 1           Although they cite portions of the transcript regarding the burden of reviewing
 2    files for millions of people who contacted Defendants in order to determine the
 3    purposes of such contacts (see Transcript 5:19-25; 6:13-25; 7:18-25; 9:4-14),
 4    Defendants did not argue that simply producing the contact information for the
 5    Purchasers, without reviewing files, would be unduly burdensome. Moreover,
 6    Plaintiffs’ willingness to narrow their initial request regarding assistance usage (for the
 7    identities of everyone who contacted Defendants to use assistance services) to a more
 8    limited request (for the identities of those persons for whom Defendants opened
 9    assistance cases), in response to Defendants’ burden argument, has no bearing on, and
10    was expressly distinguished from, Plaintiffs’ request for identities of the Purchasers.
11    Thus, Defendants’ reliance on those portions of the transcript is misplaced.
12           For these reasons, Plaintiffs respectfully request that the Court include
13    Plaintiffs’ proposed language above.
14    Defendants’ Position
15           The Court’s ruling regarding turnover of putative class member contact
16    information was specifically limited to those “cases” appearing on the spreadsheets
17    referenced by Plaintiffs. Upon review of the transcripts by both sides, Defendants
18    respectfully requested that Plaintiffs remove their proposal of disputed language from
19    the draft as it was not supported by the record. Plaintiffs now appear to be re-arguing
20    the motion and advocating for a different outcome under the process of presenting a
21    proposed Order.
22           As reflected by the transcript, the hearing on August 10, 2021 began with a
23    discussion of one of Plaintiffs’ requests – for “each person who requested or used any
24    assistance or concierge services.” During the hearing, the Court focused the parties on
25    this subset of purchasers that Plaintiffs sought and not the largest group (all
26    purchasers), and did not make any indication that it was inclined to order (and did not
27    inquire regarding the amount of time it would take to compile) four years’ worth of
28
                                                    3
     [PROPOSED] ORDER REGARDING SECOND DISCOVERY LETTER BRIEF (DOCKET NO. 50)
                 Case 4:20-cv-06304-JST Document 60 Filed 08/13/21 Page 4 of 5




 1           purchaser contact information. That larger set of purchasers is an eight-figure number,
 2           and pulling the associated information is much more burdensome, as referenced by
 3           Defendants. See Transcript at 5:19-25; 6:13-25; 7:18-25; 9:4-14. If the Court had
 4           focused on that larger set, Defendants would have offered to submit the number of
 5           purchasers for in camera review to quantify the burden associated with the larger
 6           group.
 7                    In the context of this hearing and focusing on Request 47, Plaintiffs asked the
 8          Court to focus on an exemplar group—which post-hearing have been tabulated to be at
 9          least 30,000 individuals. See id. at 10:1-4; 14:24-15:1 (“If we get the contact
10          information for the spreadsheets, yes. I believe that provides the – a discovery avenue
11          that we can explore those issues.”). The Court agreed to allow Plaintiffs access to this
12          information, which demonstrated the Court balancing Plaintiffs’ stated need for access
13          to putative class members without invading the privacy of all putative class members,
14          i.e., not allowing Plaintiffs to contact all purchasers.
15                    Plaintiffs’ insistence on a provision in the draft Order for—and presenting the
16          argument above in favor of—inclusion of “all purchasers” in the Order when the Court
17          did not make such a ruling is not a proper use of the opportunity to present a draft order,
18          and should instead be presented in a Motion for Reconsideration.
19

20          2.        On or before August 20, 2021, the parties shall file a proposed order setting a deadline for
21   Defendants to produce the identities and contact information set forth above.
22          3.        Before Plaintiffs’ counsel may contact the individuals identified by Defendants, the parties
23   will confer on and stipulate to a template for initial written communication with potential class members
24   and a script for initial telephone calls to potential class members for submission to the Court for the
25   Court’s approval, including but not limited to statements referencing that the purchaser’s information was
26   ordered disclosed by the Court and that the purchaser has no obligation to speak with Plaintiffs’ counsel
27

28
                                                            4
           [PROPOSED] ORDER REGARDING SECOND DISCOVERY LETTER BRIEF (DOCKET NO. 50)
                 Case 4:20-cv-06304-JST Document 60 Filed 08/13/21 Page 5 of 5




 1   or to disclose health information. If the parties are unable to agree on a template or script for such initial
 2   communications, they shall submit competing proposals to the Court for determination.
 3          4.      Before noon on August 20, 2021, Defendants will produce (1) a redacted exemplar
 4   contract with a retail partner, regarding the offer and sale of the types of insurance at issue and
 5   compensation terms in connection with the contract, and (2) written stipulations (a) that Defendants
 6   control and provide the content for the insurance offers on all websites, (b) that assistance fees are not
 7   specifically addressed in Defendants’ contracts with retailers/partners, (c) how, in general terms, the
 8   funds received from purchasers were collected and by whom, and (d) whether the structure of the
 9   exemplar compensation terms are typical of the compensation terms with other retailers. Plaintiffs will
10   review the exemplar contract and stipulations/admissions, and the parties will confer if Plaintiffs believe
11   additional documents or information is needed. If a further dispute remains, the parties will submit
12   another dispute letter on this matter.
13

14    Dated: August 13, 2021
15                                                  HONORABLE ROBERT M. ILLMAN
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            5
           [PROPOSED] ORDER REGARDING SECOND DISCOVERY LETTER BRIEF (DOCKET NO. 50)
